—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered October 17, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and identification, including the weight to be given to minor inconsistencies in testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations. The undercover officer’s reliable identification of defendant and the recovery of prerecorded buy money from his person clearly established his guilt.
After sufficient inquiry, the court properly discharged a sworn juror after she stated that she lived and worked in the neighborhood where the crime and defendant’s arrest occurred and that her fears for her safety would prevent herefrom rendering a fair verdict. Although some of her responses were contradictory, the totality of her statements, with particular reference to her final statement that she could not be fair, established that she was grossly unqualified (see, People v Carrasco, 262 AD2d 50, lv denied 93 NY2d 1015). Concur— Williams, P.J., Nardelli, Saxe, Sullivan and Friedman, JJ.